Exhibit 10.26
Lease Agreement
Edificio Torre Country P. 7
[Seal:] Luis Miguel Molina Rojas. [Illegible.]
[Seal:] Notarial Office No. 20 of the Municipality of Libertador, Metropolitan
District of Caracas. Received on 05/05/08. Form No. 003886. Fee in Venezuelan
bolívares [blank]. Scheduled for 05/05/08.
LEASE AGREEMENT
This Lease Agreement is entered into by G4 Grupo 4 Inmobiliaria Internacional
Industrial Comercial, C.A., with offices in Caracas, registered with Companies
Registry V of the Judicial Circuit of the Federal District and the State of
Miranda on March 24, 2006 under number 50, Volume 1289 A, represented herein by
its Legal Representative, William Williams T., attorney-at-law, of age, resident
of Caracas, Venezuelan, holder of identity card No. 70507, who is duly empowered
to participate herein (the “LESSOR”); and MercadoLibre Venezuela, S.A., a
company with offices in Caracas and organized by means of an Instrument
registered with Companies Registry I of the Judicial Circuit of the Federal
District and the State of Miranda on February 24, 2000 under No. 31-A-pro.,
Volume 31, represented herein by Mario Dávila Zerpa, Venezuelan, of age,
resident of Caracas and holder of identity card No. 11306062, who is duly
authorized to participate herein by the Companies Registry (the “LESSEE”)
(hereinafter jointly referred to as THE PARTIES only for the purposes of this
Agreement), have agreed to execute this Lease Agreement subject to the following
terms and conditions:
Section 1. PURPOSE
The LESSOR leases to the LESSEE and the LESSEE takes and accepts in lease, under
the terms and conditions set forth herein, the premises consisting of the floor
7 of the building Edificio Torre Country, located at Francisco de Miranda, El
Rosal Neighborhood, within the jurisdiction of the Municipality of Chacao, State
of Miranda, which shall be referred to as THE PREMISES for the purposes of this
agreement.
Section 2: USE
The LESSEE undertakes to use THE PREMISES solely as an office. THE PARTIES
expressly agree that in conducting its business activities, the LESSEE shall
refrain from making disturbing noises, odor nuisance or performing activities
producing pollutants, in violation of existing environmental laws. Likewise, THE
PARTIES agree that the LESSEE may not use THE PREMISES for purposes other than
those set forth herein without prior written authorization of the LESSOR. THE
PARTIES further agree to disallow the use or the storage in THE PREMISES of
psychotropic drugs, narcotics or flammable substances which are difficult to
handle, animals or any other element that might constitute a source of
contamination. If THE

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
PREMISES are used for a purpose other than those set forth herein, the LESSOR
shall be entitled to terminate this Agreement and receive damages to be paid by
the LESSEE in an amount equal to the rent amount for the period remaining until
the expiration of the lease term herein. The LESSEE shall immediately vacate and
deliver THE PREMISES upon non-compliance, in accordance with the conditions set
forth herein. Under no circumstances does the LESSOR approve any uses, actions
or operations that may be in violation of the rules applicable to the agreement.
The LESSEE undertakes to comply with the Condominium Instrument and Bylaws in
all matters related to the use of the common areas of the Building of which THE
PREMISES are part, such as cleaning rooms, parks, elevators, parking spaces,
stairs, corridors, gardens, terraces and further existing common areas.
Section 3: LEASE TERM
This Agreement shall be effective for THREE (3) fixed years from May 1, 2008
until April 30, 2011 and may be renewed for a fixed period of one (1) year
unless either party informs the other in writing of its intention to terminate
the agreement upon the expiration of the term, at least sixty (60) days before
the expiration date. If the parties fail to express this intention, the
agreement shall be deemed to have been renewed under the terms and conditions in
force at that time except with regard to the adjustment of the rent amount,
which is to be previously agreed by THE PARTIES and, in any case, the lease
agreement shall always be deemed to be effective for a specific period of time.
Upon the expiration of the fixed lease term or of its renewal, if any, the
LESSEE shall deliver the premises without any injunction or eviction being
necessary. Thus, this lease agreement shall not be deemed renewed or re-executed
neither impliedly nor expressly under these circumstances, and the LESSEE shall
immediately vacate and deliver THE PREMISES upon the expiration of the lease
term in accordance with the terms and conditions set forth herein.
SOLE PARAGRAPH: UNILATERAL TERMINATION
If the LESSEE terminates this agreement before the expiration of the term
established in the paragraph above of this Section 3, the LESSEE shall pay to
the LESSOR an amount that will depend on the time at which the LESSEE decides to
terminate this agreement, as follows:

  a)  
an amount equivalent to 12 (twelve) rents if termination occurs after the first
year of the lease term hereof;
    b)  
an amount equivalent to 6 (six) rents if termination occurs after the second
year of the lease term hereof;
    c)  
an amount equivalent to 6 (six) rents if termination takes place after the third
and last year of the lease term hereof, that is, only if the agreement has been
renewed for 1 (one) additional year.

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
The LESSOR reserves the right to demand specific performance and/or termination
of this Agreement and, consequently, to request the LESSEE‘s eviction and
surrender of THE PREMISES pursuant to this Agreement. In any case, and as
established above, upon the expiration or termination hereof, the LESSEE shall
surrender THE PREMISES to the LESSOR in the conditions set forth herein.
Section 4: RENEWAL
THE PARTIES agree that this contractual relationship may be renewed by THE
PARTIES only through a written agreement, except as established in Section 3.
Such written agreement shall set forth the new terms and conditions of the lease
as well as the new rent amount applicable to the new period. In any event, the
new lease agreement shall always be deemed to be valid for a specific period of
time.
SOLE PARAGRAPH: LEGAL EXTENSION
The LESSEE shall give written notice to the LESSOR at least SIXTY (60) calendar
DAYS prior to the termination of this Agreement at the address indicated in
Section 8 hereof, informing of its intention to exercise the right to LEGAL
EXTENSION under the Real Property Lease Law,. Provided the LESSEE has not failed
to comply with its contractual obligations. THE PARTIES shall agree, in
accordance with Section 7 hereof, on the new rent applicable to the extension
granted to the LESSEE upon the exercise of its right to legal extension. The
LESSEE shall surrender THE PREMISES upon the expiration of such legal extension,
if any, in accordance with this Agreement.
Section 5: DELAY IN THE SURRENDER OF THE PREMISES
Except as otherwise previously agreed by THE PARTIES in writing, if upon the
expiration of the fixed term of this Agreement, of the unilateral termination or
of the renewal, if any, the LESSEE fails or delays to comply with its obligation
to surrender THE PREMISES in the conditions and within the time set forth
herein, the LESSEE shall pay to the LESSOR, as a penalty, THREE TIMES the amount
of the daily rent applicable for each day of delay until actual and final
surrender of THE PREMISES, at the LESSOR’s entire satisfaction. The penalty
amount due for delay or failure to surrender THE PREMISES as and when due may
not be subject to any estimation or recalculation for being an agreement
expressly accepted by THE PARTIES. Therefore, as a result of the delay by the
LESSEE in the surrender of THE PREMISES, this agreement shall not be deemed
renewed or re-executed neither impliedly nor expressly under no circumstances.
All reasonable costs, reasonable attorneys’ fees, and expenses resulting from
the LESSEE’s failure to surrender THE PREMISES shall be borne by the LESSEE.

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
Section 6: RENT
The LESSEE shall pay to the LESSOR as rent for this agreement SIXTY TWO THOUSAND
AND FOUR HUNDRED BOLÍVARES per month (Bs. 62,400), to be paid as follows:

  1.  
The LESSEE shall pay the first TEN (10) MONTHS of the monthly rent in advance,
that is to say, the LESSEE pays herein to the LESSOR the amount of SIX HUNDRED
AND TWENTY FOUR THOUSAND BOLÍVARES (Bs. 624,000) for the period from May 1, 2008
to April 30, 2009.
    2.  
From the second year, i.e. from May 1, 2009, the LESSEE shall pay to the LESSOR
a CPI adjusted rent as established in Section 7 hereof, payable one month in
advance, by check delivered at the address or by deposit or wire transfer to a
bank account, as may be notified by the LESSOR to the LESSEE within the first
five (5) business days of each month. In no event may the LESSEE withhold
payment of the rent; any such behavior shall be a ground for termination hereof.
Failure to pay two (2) consecutive monthly rents shall be grounds for
termination of this agreement by operation of law.

PARAGRAPH ONE.
The LESSOR agrees to grant the LESSEE a grace period (without payments) of two
(2) months, namely May and June, 2008. Furthermore, the parties agree that the
LESSEE shall pay the amounts for the services provided, such as running water,
electricity, cleaning, telephone lines and common charges generated during such
period.
PARAGRAPH TWO: PAYMENT OF COMMON CHARGES
THE PARTIES agree that the LESSEE shall make the monthly payments of THE
PREMISES’ ordinary common charges, and that the LESSOR shall pay the
extraordinary common charges and any other charge, contribution or tax imposed
on THE PREMISES by the national or local public administration by virtue of this
agreement as Real Property Taxes, except for those taxes or rates that the
LESSEE must pay for the use of the offices such as industrial and commercial
rights.
SEVEN: RENT ADJUSTMENT
The monthly rent for THE PREMISES shall be biannually indexed after completion
of the first year of the agreement and also for the legal extension period
taking into consideration the consumer price indexes (CPI) indicated and
published by the Central Bank of Venezuela for the date of the respective
biannual adjustment. Under no circumstances may the resulting monthly rent be
lower than the amount of the last rent subject to adjustment.
EIGHT: LATE PAYMENT INTEREST
THE PARTIES expressly agree that in the event the LESSEE fails to timely pay the
rent, it shall pay a late payment interest to the LESSOR at the average deposit
rate of the main six banks of the Bolivarian Republic of Venezuela calculated
over the aggregate amount of the unpaid applicable rent, starting from the day
after the first five (5) days of the month in question and until the date on
which the unpaid rent or rents are paid off.
NINE: INSPECTION OF THE PREMISES
The LESSEE accepts and agrees to allow the persons duly authorized in writing by
the LESSOR or the LESSOR itself to inspect the facilities, services and fixtures
of THE PREMISES during business days and hours with prior written notice to the
LESSEE at least three (3) days in advance, except in the event of a verified
emergency. To that end, the LESSEE undertakes to take any required measures to
facilitate the inspection. Likewise, the LESSEE undertakes to facilitate any
urgent repair works required at THE PREMISES as set forth in Section 1590 of the
Venezuelan Civil Code, provided such repair works do not result from causes
attributable to the LESSEE in accordance with Section 13 (3) and (4).

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
TEN: IMPROVEMENTS TO THE PREMISES
The LESSEE may not make any modification, incorporation, alterations or
improvements of any kind to THE PREMISES without the LESSOR’s prior written
consent. Once such consent is given, the LESSEE shall conduct all the
proceedings and prepare all the blueprints or obtain all the municipal permits
necessary to make the planned modifications, which must be in line with the
construction percentages specified in THE PREMISES’ Condominium Instrument and
Bylaws and may not exceed them at any time. Likewise, the LESSEE shall be
responsible for the technical and professional direction and supervision in the
adequate performance of the works to be executed at THE PREMISES. The LESSEE
shall also be responsible for any damage caused to the LESSOR, neighbors and
third parties in carrying out such improvements, thus releasing the LESSOR, its
representatives and employees from any liability, complaint or claim that may
arise with regard to the improvements made to THE PREMISES. In any event, upon
the expiration or termination of this Agreement and should the LESSOR accept the
improvements made and fixed to THE PREMISES, such improvements shall remain with
THE PREMISES and the LESSEE shall not be entitled to claim any compensation from
the LESSOR. However, this shall not apply to the improvements that THE PARTIES
have expressly agreed to perform since the LESSEE has the obligation to return
THE PREMISES upon the expiration of the effective term of this agreement in the
same original physical conditions they were received if the LESSOR so requires.
ELEVEN: NO ASSIGNMENT
Since this agreement is deemed to have been executed intuitu personae, the
LESSEE may not assign, transfer or sublet THE PREMISES in whole or in part, or
the rights granted by and derived from this agreement without the LESSOR’s prior
written consent under penalty of rendering the agreement void. Consequently, the
so-called points of sale, transfers, assignments of the agreement or of THE
PREMISES are strictly prohibited. Likewise, the LESSOR does not recognize the
sale or assignment made by the LESSEE of the majority of its shares which may
change the intuitu personae nature of this agreement, except with respect to any
affiliate, branch, subsidiary or entity that is part of the LESSOR‘s
conglomerate. Any attempt to violate this Section shall be deemed to be
intentional and shall be grounds for termination of this agreement without any
injunction or eviction being necessary. The LESSOR may file any pertinent civil
and criminal proceedings and is entitled to demand that any company, person or
persons lacking the written authorization to occupy THE PREMISES due to an undue
assignment or transfer thereof or of the agreement by the LESSEE vacate THE
PREMISES. The LESSEE expressly declares that it may not exercise or invoke
rights based on the greater value that THE PREMISES may have as a result of the
operation of its business and the client portfolio or point of sale
(goodwill) developed.
PARAGRAPH ONE
The LESSOR accepts as a sole exception to Section Eleven that the LESSEE may
partially sublet or assign THE PREMISES hereunder to its affiliate GRUPO
VENECLASIFICADOS, C.A., a company with offices in Caracas, registered with
Registry of Commerce V of the Judicial Circumscription of the Federal District
and State of Miranda on March 11, 2003 under No. 98, Volume 740, which would
therefore have to comply with all the obligations hereof. The LESSEE,
MercadoLibre Venezuela, S.A., would be, in any event, exclusively responsible
for the performance of this Agreement.
TWELVE: PRESERVATION OF THE PREMISES
The LESSEE represents that it has received THE PREMISES in good state of repair
and maintenance, completely clean, free of trash, waste and debris, and with the
personal property indicated in Section 13(8) in good state of repair. The LESSEE
undertakes to preserve and return such property upon the expiration or
termination of the Agreement for any reason in the same conditions they were
received except for the normal wear and tear. Furthermore, the LESSOR herein
delivers the keys to THE PREMISES to the LESSEE.

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
PARAGRAPH ONE:
On the date this Agreement expires, and without any prior notice being
necessary, the LESSEE must return THE PREMISES to the LESSOR together with all
the keys to it. A prior inspection of THE PREMISES shall be made, for which
reason both parties shall sign minutes indicating the condition in which THE
PREMISES are delivered by the LESSEE. THE PREMISES must be completely empty and
in the same good cleaning and preservation conditions they were received by the
LESSEE at the beginning of this Agreement, except for the normal wear and tear
resulting from its use and the terms and conditions hereof. For all pertinent
legal purposes, THE PREMISES shall be deemed to have been delivered by the
LESSEE to the LESSOR upon the actual expiration or termination of the agreement
if there are no people or property at THE PREMISES as of such date. The LESSOR
may, within fifteen (15) calendar days from the date THE PREMISES are delivered
as established herein, make any appropriate observations regarding the state or
condition in which THE PREMISES were returned so that any necessary measures are
taken to correct such situation, if applicable.
THIRTEEN: LESSEE’S OBLIGATIONS
The following are the LESSEE’s exclusive obligations: 1) The LESSEE shall timely
pay the monthly and consecutive rent amounts established in this Agreement and
the ordinary common charges; 2) The LESSEE shall comply with all the sections of
this Agreement; 3) MINOR REPAIR WORKS: The LESSEE shall perform and pay the cost
of all minor repair works required at THE PREMISES referred to in Section 1612
of the Venezuelan Civil Code whose cost do not individually exceed thirty
percent (30%) of the rent in force at that time. The LESSEE shall also perform
all repair works which are higher in value as a result of the inadequate or
inappropriate performance of minor repair works and shall pay any other cost
arising from repair work expenses due to intentional or unintentional omissions
on the part of the LESSEE, its employees or third parties that resulted in
damage to THE PREMISES; 4) MAJOR REPAIR WORKS: The LESSEE shall give prior
written notice to the LESSOR of any sign of damage that may compromise the
safety and use of THE PREMISES and which merits major repair works as described
above; in such case, the costs incurred shall be borne by the LESSOR unless the
damage is comprised within the exception of Item 3) above, provided the sign
evidencing the need for major repair works is so evident that any person with no
experience in real property, architecture or engineering can notice it. Failure
to timely notify the LESSEE of so evident signs of damage at THE PREMISES shall
render the LESSEE liable for any harm or damage sustained, as a result, by the
LESSOR or third parties; 4A) The LESSEE may only perform major repair works
without the LESSOR’s written authorization in the event the LESSOR fails to do
so within the period of fifteen (15) business days following the date on which
the LESSEE notified in writing the need to perform them, in which case the
LESSOR shall reimburse to the LESSEE the cost of such repair works. To that end,
the LESSEE shall previously submit to the LESSOR the duly detailed bills in this
regard; 5) PAYMENT OF SERVICES: The LESSEE shall pay any other telephone, water,
cleaning, electricity, equipment, air conditioning and other service
consumptions or expenses hired on its own account at THE PREMISES. The LESSOR
shall not take any responsibility whatsoever for interruptions or failures in
such services or any other public or private services hired by the LESSEE; 6)
TELEPHONE LINES: THE PREMISES feature telephone connections for the installation
of telephone lines by telecommunication companies as an optional private service
to be exclusively used by the LESSEE, who shall pay all the expenses arising
from the installation of such lines, workers’ wages, service consumption bills,
maintenance, etcetera; 7) CONDOMINIUM: The LESSEE represents that it knows the
content of the condominium instrument and bylaws which govern THE PREMISES, and
undertakes to comply with the applicable rules and the resolutions issued by the
Board of Managers. Failure to comply with them shall be grounds for termination
of this Agreement. Likewise, THE PARTIES agree that the LESSEE shall monthly pay
the ordinary common charges throughout the term of this Agreement, while the
LESSOR shall pay the extraordinary or special common charges that may be charged
throughout the term of this Agreement; 8) INVENTORY: The LESSEE represents that
it has received from the LESSOR the personal

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
property listed and described in the Inventory signed by THE PARTIES herein in
good state of repair. Such Inventory is an integral part of this agreement. The
LESSEE shall return such personal property upon expiration or termination of
this agreement for any reason whatsoever in the same state of repair they were
received; 9) LIABILITY INSURANCE AND FIRE INSURANCE: The LESSEE shall be liable
for any damage caused to THE PREMISES as a result of actions attributable to its
employees, customers, acquaintances or third parties. For such purpose, the
LESSEE shall purchase and maintain, at its own expense, a liability insurance
policy and an additional insurance policy covering fire, explosion and floods at
THE PREMISES due to reasons attributable to the LESSEE which shall include
compensation for loss profits for the LESSOR. Such policies must be issued by an
Insurance company of the Metropolitan Area of Caracas and must be in effect
throughout the entire term of this Agreement and its extension, if any. Failure
to comply with this shall be grounds for termination of this agreement for being
an essential requirement for its execution and validity. The LESSEE is thus
responsible for any damage resulting from such failure that may affect the
LESSOR, THE PREMISES or third parties; 10) TAXES: The LESSEE shall pay all
taxes, charges and contributions levied on THE PREMISES associated with the
LESSEE‘s activities, such as industrial and commercial rights and other fees
related to the use and activities performed at THE PREMISES and the monthly VAT
included in the rent amount. The LESSOR shall pay any municipal taxes levied
with respect to the ownership of THE PREMISES.
FOURTEEN: LIABILITY
The LESSOR shall not responsible for any harm, damage or accidents sustained by
the LESSEE, its employees or any persons using or visiting THE PREMISES. The
LESSOR shall not be responsible for acts of vandalism, robberies, losses,
holdups or thefts sustained by the LESSEE or third parties while at THE
PREMISES, nor fire or floods that may occur due to reasons attributable to the
LESSEE and which may derive from the use and enjoyment of THE PREMISES under
this agreement. In addition the LESSOR shall not be responsible for earthquakes,
ruin, civil commotion or any other Act of God or force majeure event taking
place at THE PREMISES.
PARAGRAPH ONE:
If THE PREMISES are destroyed or ruined by an Act of God, the LESSOR shall have
no obligation to compensate the LESSEE for the damage caused by such destruction
or ruin. In the case of total destruction or ruin, this Agreement shall
terminate by operation of law without any court order being necessary. THE
PARTIES shall not be entitled to make any monetary claims to each other. If the
destruction or collapse is only partial, the LESSEE may choose to terminate the
Agreement or continue with it and repair the damage with a reduction in the rent
amount proportional to the actual cost of the repair works until such cost is
fully paid. Should the destruction or collapse be caused by reasons attributable
to the LESSEE, its employees, customers, acquaintances or third parties,
Section 13(9) shall apply.
FIFTEEN: EXPROPRIATION
It is expressly agreed by THE PARTIES that the LESSOR shall not be responsible
for any Resolutions or Decrees issued by Government or municipal agencies, and
even self-governed entities or private companies which may directly or
indirectly affect THE PREMISES under a Decree for Expropriation or forceful
taking for the benefit of the community. Consequently, if any such decree is
issued, the LESSEE shall vacate and deliver THE PREMISES and this Agreement
shall immediately be terminated, provided that the LESSEE may not seek
compensation from the LESSOR for this reason. In any case, the LESSOR declares
that to this date, it is not aware of any government work or project in the area
nor of the issuance of any Decree or Resolution in this respect that could
affect THE PREMISES.

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
SIXTEEN: GROUNDS FOR TERMINATION
This Agreement shall be terminated by operation of law, and the LESSOR may
require that the LESSEE immediately pay any unpaid amounts and deliver THE
PREMISES without any court order being necessary, provided that the LESSEE may
not file any claims against the LESSOR in this regard, if: 1) the LESSEE fails
to comply with any of the obligations assumed hereunder; 2) the LESSEE fails to
comply with one, several or all of the provisions hereof, in accordance with
Section 1264 of the Venezuelan Civil Code; 3) the LESSEE fails to pay two
(2) rent amounts on the due dates pursuant to the terms hereof; 4) precautionary
measures or enforcement orders are issued by a court which affect seventy five
percent (75%) of the LESSEE’s assets and are not suspended within thirty (30)
days after their issuance by the competent Court; 5) the LESSEE is unable to pay
its debts as they fall due as determined by a court decision or if a Tribunal
declares its delinquency or bankruptcy; 6) the LESSEE assigns or transfers most
of its assets to its creditors or becomes insolvent; 7) the LESSEE assigns or
transfers its shares, pursuant to Section Eleven hereof.
SEVENTEEN: ADVERTISING
The LESSEE shall observe the rules, conditions and requirements established in
the municipal ordinances issued applicable in the jurisdiction where THE
PREMISES are located with regard to the installation of structures or
advertisements, logos or signs related to its corporate purpose in terraces,
corridors or any other common area of the Building or private area of THE
PREMISES. The LESSEE shall also comply with the provisions contained in the
Condominium Instrument and Bylaws in this regard, and must at all times obtain
the LESSOR’s prior authorization to install such structures and advertisements;
failure to do so shall be grounds for termination of this Agreement. Any
expenses, costs or taxes incurred or levied shall be exclusively borne by the
LESSEE, including the expenses arising from the removal of such structures and
advertisements on the date of delivery of THE PREMISES in accordance with this
agreement. The LESSOR must include the corporate name of the LESSEE in the
Building Directory of the place where THE PREMISES are located.
EIGHTEEN: NOTICES
Any notice to be given by THE PARTIES hereunder or pursuant to the law shall be
validly made if sent through letters or telegrams to the addresses specified
below. Proof of such notices shall be the acknowledgments of receipt kept by any
capable person working at the referred addresses. Any change of address must be
immediately notified to the other party in writing as specfied herein.
THE LESSOR
Las Mercedes, Avenida Nueva York, Edificio Ferán, Piso 3, Of. 31. Tel: 991.46.97
and 991.02.85, Attn: Sr. George Scheer.
THE LESSEE
Property leased: El Rosal, Avenida Francisco de Miranda, Piso 7, Torre Country,
Attn: Sr. Mario Dávila Zerpa.
NINETEEN: SECURITY DEPOSIT
In order to guarantee compliance with all its obligations, the LESSEE delivers
to the LESSOR a Money Deposit equivalent to three (3) monthly rents, adjustable
in the event of a renewal and proportional to the current annual rent amount.
Failure to meet this obligation shall be grounds for termination of this
agreement. The Security Deposit must be delivered by the LESSEE to the LESSOR at
the signing of this agreement. Otherwise, this Agreement shall be null and void.
Such Deposit shall cover and protect THE PREMISES throughout the effective term
of this agreement and until the date of delivery of THE PREMISES. The LESSOR
must grant the respective settlement certificate to the LESSEE prior to the
delivery.

 

 



--------------------------------------------------------------------------------



 



Lease Agreement
Edificio Torre Country P. 7
TWENTY: COMMERCIAL ARBITRATION AGREEMENT
Any disputes arising between THE PARTIES with respect to this agreement which
are not related to public policy shall be submitted to arbitration. The award
rendered shall be final and binding, and issued in Spanish pursuant to the Rules
of the Conciliation and Arbitration Business Center (CEDCA) by one or more
arbitrators appointed in accordance with such Rules. THE PARTIES agree that the
losing party shall pay all the expenses, arbitrators’ fees, attorney fees,
arbitration costs and any other sums directly or indirectly resulting from the
proceeding. The Conciliation and Arbitration Business Center (CEDCA) is
currently located in the city of Caracas, at 2da. Avenida de Campo Alegre, Torre
Credival, 6th floor, and its telephone numbers are (0212) 263.08.33, extensión
278 or 152. However, the arbitration may take place at such other address as the
Center may determine for its offices at the time the Arbitration Agreement is
applied. For the purposes of this section, the city of Caracas, Venezuela, is
established as THE PARTIES’ special address.
TWENTY ONE: EXPENSES
All expenses directly or indirectly related to this Agreement, such as drafting
expenses, certifications by notaries public, and attorney fees, among others,
shall be borne by the LESSEE.
TWENTY TWO: ENTIRE AGREEMENT
THE PARTIES acknowledge that this agreement is the only valid agreement between
them and they refuse to recognize any other agreement that may have existed
prior to the execution hereof. Any amendmentto the sections herein must be made
in writing and signed by THE PARTIES; any such amendment shall be deemed to be
an integral part of this agreement.
TWENTY THREE: SPECIAL DOMICILE
For all legal purposes, effects and consequences of this Agreement, THE PARTIES
establish the city of Caracas as their special addres. For any issues not
contemplated in this Agreement, the provisions of the Real Property Lease Law,
the Civil Code and any other relevant laws shall apply.
SOLE PARAGRAPH
In the event any disputes arise between THE PARTIES in connection with this
Agreement, which cannot be submitted to arbitration as provided in
Section Twenty hereof due to their nature or for legal reasons, THE PARTIES
expressly agree to submit to the jurisdiction of the Courts in and for the City
of Caracas.
In witness whereof, the Parties have executed this Agreement in two
(2) counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument. In the City of
Caracas, on the date of its authentication by a Notary Public.

      [Signature]   [Signature] THE LESSOR   THE LESSEE

 

 